Citation Nr: 1033561	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1957 to May 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran a higher evaluation for his diabetes mellitus and denied 
reopening the PTSD claim because new and material evidence had 
not been received.  The Veteran timely appealed that decision.

The Board will note that the Veteran was initially granted 
service connection for his diabetes mellitus in an April 2002 
rating decision, and was assigned a 20 percent evaluation at that 
time.  The Veteran was denied service connection for PTSD in a 
May 2003 rating decision, and a higher evaluation for his 
diabetes mellitus in an August 2003 rating decision.  The Veteran 
submitted a notice of disagreement with those two decisions in 
April 2004.  The RO issued a statement of the case on those 
appealed issues in April 2005.  The Veteran did not complete his 
appeal by submitting a timely Substantive Appeal at that time.  
The Veteran submitted his claim to reopen his PTSD claim in 
January 2006 and his claim to increase his evaluation for 
diabetes mellitus in March 2006.

The issue of service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for PTSD is considered reopened 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  The May 2003 rating decision, which denied service connection 
for PTSD, is final.

2.  The evidence received since that May 2003 rating decision is 
neither cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.

3.  The preponderance of the evidence demonstrates that the 
Veteran uses insulin and a restricted diet to control his 
diabetes mellitus, but that the Veteran does not have a 
restriction of strenuous activities, episodes of ketoacidosis or 
hypoglycemic reactions, any hospitalizations for diabetic 
complications, or any progressive weight or strength loss 
throughout the appeal period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim 
for service connection for PTSD is reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.119, Diagnostic Code 7913 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been received in order to 
reopen the claim for service connection for PTSD, and the finding 
that a remand for additional development of the claim on the 
merits is required, no further discussion of VCAA compliance with 
regard to that issue is warranted at this time.

In regards to the Veteran's claim for increased evaluation for 
diabetes mellitus, an April 2006 letter advised the Veteran to 
submit evidence from medical providers, statements from others 
who could describe their observations of his disability level, 
and his own statements describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  
The letter also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability, 
and the effect that the disability has on his employment.  The 
notice provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability evaluation.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not be 
"veteran specific").  Similar information regarding the types 
of evidence considered when assigning a disability evaluation was 
provided in a June 2008 letter, along with the information as to 
what would be required for a higher evaluation in his case.  The 
case was last adjudicated in October 2008.

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and several 
articles from the internet.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim to Reopen Service Connection for PTSD

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

Service connection for PTSD was denied in a May 2003 rating 
decision.  The Veteran submitted a notice of disagreement with 
that decision within one year, but did not complete a Substantive 
Appeal of that decision within one year of the rating decision or 
within 60 days of the issuance of the April 2005 statement of the 
case.  Accordingly, the May 2003 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  Therefore, new and material evidence is needed to reopen 
the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The May 2003 rating decision denied service connection for PTSD 
because the Veteran was not diagnosed with PTSD during service, 
nor did his service personnel records show that he had medals or 
badges which denoted combat.  The Veteran additionally failed to 
respond with a stressor statement.  The RO additionally noted 
that the Veteran's private and VA treatment records did not 
diagnose PTSD and relate it to military service.

On record prior to the May 2003 rating decision, The Veteran's 
service personnel records indicate that the Veteran served in the 
Republic of Vietnam at the United States Military Assistance 
Command, Vietnam (MACV) Advisory Group 3, from April 1968 to 
August 1968, when he was transferred as a patient to Camp Zama, 
Japan, and then to Walter Reed Army Medical Hospital in October 
1968.  The Veteran was again inserted into the Republic of 
Vietnam, stationed at MACV, from April 1971 to March 1972.  

The Veteran's service treatment records do not show any treatment 
for any psychiatric disorder during service.  A treatment report 
from Walter Reed Army Medical Hospital indicates that the Veteran 
was seen for swelling and stiffness in his knee since August 
1968.  He was diagnosed with Reiter's Syndrome and Pelligrini-
Strieda calcifications of both knees.  The Board will note that 
the report indicated that the Veteran had been treated with 
traction, but that there was no treatment noted for a fracture of 
the right femur or any dental trauma while he was at Walter Reed.

The private treatment and VA treatment records of record prior to 
the May 2003 rating decision did not disclose a diagnosis of PTSD 
or any other psychiatric disorder.

Following the May 2003 rating decision, the Veteran submitted a 
lengthy statement in May 2003 labeled a notice of disagreement 
with an April 2002 rating decision which did not address the 
Veteran's claim for PTSD.  However, in this document, the Veteran 
details some of his experiences in the Republic of Vietnam, 
including flying into Saigon and witnessing the first person to 
disembark being shot in the head.  He also stated that he was 
under attack in Saigon, and that he had to "virtually fight 
[his] way[] throughout the country" to get to his individual 
assignment.  He indicated that he took a plane to Da Nang with 
CIA Operatives, and spent the night there, where he was attacked.  
He eventually made it to Hue, Vietnam, where he was stationed at 
the MACV Hue Compound with other Advisors.  He indicated that he 
was in Vietnam for three months before being medivac'ed to Camp 
Zama, Japan in a coma, then to Walter Reed.  He indicated that he 
was medivac'ed out in August 1968 because he had suffered 
fractured teeth and a broken right femur as a result of a 
"combat situation."  

The Veteran clarified some details of these incidents later in 
the document, indicating that he injured his right femur and 
teeth when the Hue Compound was attacked, and he was propelled 
into the air and landed face first onto the steel butt-end of his 
weapon.  He also indicated that he landed at the Kelper Compound 
when he arrived in Saigon in May 1968 and that he went through Da 
Nang, Vietnam on his way to the Hue Citadel, where his duty 
station was.  He indicated that when he arrived at the Advisor's 
Compound in Hue City, it had been "peppered with shells and it 
was not unusual to come under attack."  He indicated that, when 
he arrived at the Hue Compound, approximately one-third of the 
men stationed had been killed, including the man that he was 
replacing, or were missing.

Following the Veteran's reopening of his claim in January 2006, 
the VA treatment records associated with the claims file 
demonstrated that the Veteran was diagnosed with PTSD and 
bereavement in a February 2005 mental health consultation report, 
following the death of his wife a year prior.  That treatment 
note indicated that the Veteran had been seen in the Vet Center 
two years prior for PTSD.  The Veteran reported a history of 
combat at that time, including being ambushed several times and 
stated that he thought his supervisor in Vietnam was trying to 
kill him by sending him into places of combat.  Subsequent VA 
treatment records indicate that the Veteran continued treatment 
for PTSD throughout the appeal period.

The Veteran submitted a stressor statement in May 2006.  The 
Veteran indicated much of the same information as detailed above, 
including being attacked in Da Nang, Vietnam, and while he was 
stationed at Hue, Vietnam, on the Perfume River.  He indicated 
that he was injured and fractured his teeth and right femur 
during an attack in late June 1968 when he landed on his rifle 
butt.  The Veteran further indicated that he was evacuated to 
Monkey Mountain before being medivac'ed to Camp Zama, Japan.  The 
Veteran indicated that while he was at Monkey Mountain, the 
hospital was overrun, and he was in full traction and suspended 
mid-air during the entire battle.

The Veteran also indicated two different incidents in which he 
encouraged other servicemen to stay with his outfit that led to 
their deaths.  The first incident involves the death of LTC 
Parsons.  The Veteran indicated that he, as a Major, sent LTC 
Parsons out on a helicopter.  The Veteran stated that the 
helicopter was shot down, and that he listened over the radio as 
VietCong voices "swarmed over the down[ed] chopper, killing all 
on board."  The Veteran submitted internet articles from a 
Prisoner of War (POW) website, indicating that LTC Parsons ended 
up becoming a POW as a result of a February 1969 helicopter 
crash.  LTC Parsons' remains were returned home and buried in 
2002.

The second incident involves an unnamed individual who the 
Veteran also convinced to stay on with his temporary assignment 
to his unit.  The man was a 2nd lieutenant on loan from Americal 
Division.  The Veteran convinced the man to stay with the unit 
after he had a chance to return to Americal after 6 months.  The 
man stayed, and a week later, the Veteran's "NCOIC dropped a 
bloody muddy boot in front of me [with] half a foot [] still in 
it."  Presumably, the half foot in the boot belonged to the 2nd 
lieutenant the Veteran had convinced to stay.

Given that the Veteran's testimony is to be presumed credible for 
the purposes of determining whether new and material evidence has 
been received in order to reopen a claim, see Kutscherousky, 
supra, the Board notes that the evidence of record since May 2003 
indicates that the Veteran has a diagnosis of PTSD, and that he 
has submitted evidence of new in-service stressors, including LTC 
Parsons' death.  This new evidence is neither cumulative nor 
redundant of the evidence of record prior to the May 2003 rating 
decision, and it relates directly to two unestablished facts 
necessary to substantiate the Veteran's claim: current diagnosis 
and in-service stressor event.  

Accordingly, the Board finds that the evidence received since the 
last final denial in May 2003 is new, material, and has a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for PTSD, and that reopening the claim for 
service connection for PTSD is warranted.  See 38 C.F.R. § 
3.156(a).

The Board notes that the reopened claim for service connection 
for PTSD is further addressed in the REMAND section below.

Claim for Increased Evaluation for Diabetes Mellitus, Type 2

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board notes that service connection for diabetes mellitus, 
type 2, was granted in an April 2002 rating decision, at which 
time the Veteran was assigned a 20 percent disability evaluation.  
The Veteran was last denied an increased evaluation for his 
diabetes mellitus in an August 2003 rating decision.  

In an October 2004 rating decision, the Veteran was separately 
service connected for peripheral neuropathy of the lower 
extremities secondary to diabetes mellitus and assigned a 20 
percent disability evaluation for each lower extremity.  He was 
also service connected for erectile dysfunction secondary to 
diabetes mellitus and assigned a noncompensable evaluation, but 
was awarded special monthly compensation for loss of use of a 
creative organ in that October 2004 rating decision.  The Veteran 
has not appealed those ratings.

The Veteran filed his claim for increase for diabetes mellitus in 
March 2006.  His service-connected diabetes mellitus is currently 
assigned a 20 percent disability under Diagnostic Code 7913.  

Under that Diagnostic Code, a 20 percent evaluation may be 
assigned for diabetes mellitus requiring insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities).  A 60 
percent evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent evaluation is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants.  Evaluate 
compensable complications of diabetes separately unless they are 
part of the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 and Note 1 (2009).

On appeal, the Veteran asserts that he is entitled to a higher 
evaluation for his diabetes mellitus.  In particular, in his 
August 2008 notice of disagreement, the Veteran asserts that he 
has had to restructure his diet and takes insulin as a part of 
his medication regiment for his diabetes.  The Veteran 
additionally asserts that he has numbness in his hands and legs 
that feels like he is being pricked with needles, as well as 
worsening, and sometimes painful, eyesight.  He also states that 
the diabetes mostly affects his ability to ambulate, stating that 
he had been given a walker, that he cannot walk very far, and 
that he has difficulty handling stairs and activities of daily 
living.  The Veteran also indicated that he has to take 
medication to help reduce water weight and swelling.  Thus, the 
Veteran essentially argues that he meets the requirements for at 
least a 40 percent evaluation because he is restricted in his 
activities.

The Veteran underwent a VA examination for his diabetes mellitus 
in April 2006.  During the examination, the Veteran indicated 
that his symptoms were getting progressively worse and reported 
that he was taking insulin more than once per day.  The VA 
examiner noted the extensive list of the Veteran's medications 
that he takes.  The Veteran did not report any history of 
hospitalization or surgery associated with diabetes, pancreatic 
trauma or neoplasms, or episodes of ketoacidosis or hypoglycemic 
reactions.  The VA examiner noted that the Veteran was instructed 
to follow a restricted diet but was not restricted in strenuous 
activities.  The VA examiner noted there were no neurovascular 
symptoms, cardiac symptoms, diabetic related peripheral vascular 
disease of the lower extremities, peripheral neuropathy, diabetic 
nephropathy, gastrointestinal symptoms or diabetic skin lesions, 
but the VA examiner did note that the Veteran had eye pain and 
erectile dysfunction related to diabetes.  The VA examiner 
additionally noted that the Veteran did not have any anal 
pruritis, loss of strength, or any other diabetic complications.

Upon examination, the Veteran was noted as not having any weight 
change and the Veteran's heart rhythm was described as regular.  
There were no noted skin abnormalities, and the Veteran had a 
normal neurological examination.  The Veteran's eyes were noted 
as being normal without any cataracts.  The Veteran was diagnosed 
with diabetes mellitus, type 2.  He was noted as not having any 
visual impairment, kidney disease, neurological disease or any 
amputation.  The Veteran, however, was noted as having a 
cardiovascular disease, potentially diagnosed as hypertension, 
which was a complication of the Veteran's diabetes for the 
duration of his diabetes.  The Veteran was noted as having 
fatigue and weakness which would impact his occupational 
activities, but was not shown to have any condition that worsened 
or increased but was not a diabetic complication.

The Veteran's VA treatment records from throughout the appeal 
period indicate that the Veteran takes insulin shots twice a day 
for his diabetes mellitus.  The VA treatment records also 
indicate that the Veteran has had significant weight gain and 
that he is watching his diet carefully.  The VA treatment records 
from throughout the appeal period do not demonstrate any 
ketoacidosis or hypoglycemic reactions, and do not reveal any 
hospitalizations for such.

Based on the foregoing evidence, the Board finds that an 
increased evaluation is not warranted in this case.  The Board 
notes that in order for the Veteran to get an increased 
evaluation he must show that he requires insulin, restriction of 
diet, and restriction of activities, which is defined as 
avoidance of strenuous occupational and recreational activities.  
The Board notes that the evidence clearly demonstrates that the 
Veteran requires a restricted diet and insulin twice a day to 
control his diabetes.  

However, the Board finds that the Veteran is not shown to have a 
restriction of strenuous activities due to his diabetes.  The 
Board notes that the VA examiner specifically noted that the 
Veteran does not have any restriction of strenuous activities.  
Moreover, the Veteran was not shown to have any manifestations of 
ketoacidosis or hypoglycemic reactions during the appeal period, 
nor any hospitalizations or twice-monthly visits to a diabetic 
care provider because of those manifestations.  Furthermore, the 
Veteran was not shown throughout the appeal period to have 
progressive strength or weight loss.  In fact, the Veteran was 
noted as not having any loss of weight or strength throughout the 
appeal period.

While the Board is cognizant that the Veteran has asserted that 
he is restricted in activities as a result of his diabetic 
condition, since the Veteran does not have symptomatology which 
demonstrates ketoacidosis or hypoglycemic reactions which require 
hospitalization or weekly doctors visits, plus evidence of 
progressive strength or weight loss, the Veteran is not entitled 
to a 100 percent evaluation, and the neurological conditions 
which affect the Veteran's legs cannot be taken into 
consideration when rating his diabetes mellitus unless those 
symptoms are noncompensable.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913, Note 1.  

Furthermore, the Board notes that the symptomatology that the 
Veteran uses in order to make that assertion, i.e. that he has 
numbness in his legs with a difficulty walking, weakness and 
endurance, has already been taken into consideration when the 
separate ratings of the Veteran's service-connected peripheral 
neuropathy were assigned.  Thus, any symptomatology associated 
with those disabilities, such as numbness in his legs, fatigue, 
endurance, weakness, use of a walker, and trouble walking, cannot 
be considered in evaluating his diabetes mellitus because such 
symptomatology has already been taken into account when assigning 
a rating for the Veteran's bilateral peripheral neuropathy under 
Diagnostic Code 7913-8521.  See 38 C.F.R. § 4.14 (the evaluation 
of the same manifestation under different diagnoses is to be 
avoided).  

In short, the Board finds that the preponderance of the evidence 
demonstrates the Veteran uses insulin and a restricted diet to 
control his diabetes mellitus, but that the Veteran does not have 
a restriction of strenuous activities, episodes of ketoacidosis 
or hypoglycemic reactions, any hospitalizations for diabetic 
complications, or any progressive weight or strength loss 
throughout the appeal period.  Thus, the Veteran's disability 
picture, without regard to the separately compensable diabetic 
complications, does not more closely approximate the criteria 
necessary for a higher evaluation.  Accordingly, the Veteran's 
claim for an evaluation in excess of 20 percent for service-
connected diabetes mellitus must be denied.  See 38 C.F.R. 
§§ 4.14, 4.119, Diagnostic Code 7913.

The Board has considered whether the Veteran's diabetes mellitus, 
type 2, presents an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology and provide for 
consideration of additional symptomatology than is currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened, and to that extent only 
the appeal is granted.

An evaluation in excess of 20 percent for service-connected 
diabetes mellitus, type 2, is denied.


REMAND

The Veteran indicated in his December 2008 Statement in lieu of a 
Substantive Appeal, VA Form 9, that he has sought treatment for 
his PTSD at the Philadelphia, Pennsylvania and Wilmington, 
Delaware VA Medical Centers, as well as the Wilmington, Delaware 
Vet Center.  The VA treatment records from Wilmington VA Medical 
Center are of record.  However, it does not appear that attempts 
were made to obtain either the records from the Philadelphia VA 
Medical Center or from the Wilmington Vet Center.  Thus, the 
Board must remand in order for attempts to be made to obtain 
those documents.  38 U.S.C.A. § 5103A(c) (West 2002); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim); see also Dunn 
v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered 
VA facilities for the purposes of the duty to assist in obtaining 
records).

Additionally, the Veteran indicated that he was medivac'ed to 
Camp Zama, Japan through the hospital at Monkey Mountain.  While 
the Veteran's service treatment records do not disclose any 
treatment at either of those two places, the Veteran's service 
personnel records indicate that the Veteran was indeed a patient 
at Camp Zama, Japan in August 1968.  Those treatment records may 
potentially be relevant to corroborating the Veteran's lay 
testimony as to combat during his time in the Republic of 
Vietnam.  The record does not disclose that any attempt has been 
made to obtain those hospital treatment records.  Thus, the Board 
finds that a remand is necessary in order for an attempt to 
obtain those documents to be made.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2009).

Moreover, the Board notes that the Veteran has not been given a 
VA examination regarding his claimed PTSD.  The Board finds that 
on remand such an examination is necessary.  

The Board notes that the Veteran's lay testimony as to 
witnessing, over the radio, the downing of LTC Parsons' 
helicopter, subsequent capture, and ultimately death as a POW is 
not credible.  The Veteran's submitted POW report as to LTC 
Parsons' helicopter accident specified that the incident occurred 
in February 1969.  The Veteran was evacuated from the Republic of 
Vietnam in August 1968, transferred to Walter Reed Hospital in 
October 1968, and did not return to the Republic of Vietnam until 
April 1971.  Thus, the evidence of record demonstrates that LTC 
Parsons' helicopter accident did not occur while the Veteran was 
in the Republic of Vietnam, and therefore, the Veteran could not 
have "witnessed" that event.  

Also, the Board notes that there is no corroborating evidence as 
to the death of the 2nd lieutenant from Americal.  The Veteran 
has not provided enough information in order to verify that 2nd 
lieutenant's death, including dates within a two month period, 
location, and most importantly, the name of that servicemember 
who died.  The Board further notes that the Veteran's lay 
testimony that he was injured in combat is also uncorroborated.  
The Veteran has not been awarded any medals, particularly the 
Purple Heart, which indicate combat action, nor do the Veteran's 
service treatment records indicate that he suffered from the 
claimed right femur or dental trauma he claims are a result of 
that combat action.  Thus, the Board finds the Veteran's lay 
testimony as to those incidents to be not credible, and those 
claimed in-service stressors remain uncorroborated.

However, the Board is cognizant that, effective July 13, 2010, VA 
liberalized the evidentiary standard, in certain circumstances, 
for claims of service connection for PTSD, particularly as to the 
corroboration of in-service stressors.  The new regulation 
indicates that if a stressor claimed by a veteran is related to 
the fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the claimed in-service stressor.  
See 75 Fed. Reg. 39843-52 (July 13, 2010)(to be codified at 38 
C.F.R. § 3.304(f)(3)).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  

The Board notes that the Veteran's service personnel records 
disclose that the Veteran was assigned to Advisory Team 3 at the 
MACV from April to August 1968, before being evacuated to Camp 
Zama, Japan.  The Veteran's lay testimony indicates that he 
arrived following the Tet Offensive, and arrived to find at least 
one-third of his new unit had either been killed or was missing, 
and it was reconstituting.  Such evidence is consistent with the 
types, places and circumstances of the Veteran's service 
immediately after the Tet Offensive of January 1968.  Thus, the 
Board finds that the Veteran's testimony regarding that part of 
his deployment to be credible.  Therefore, the Board also finds 
that the evidence of record demonstrates that a VA examination is 
necessary in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain any relevant medical records from 
the Philadelphia VA Medical Center and the 
Wilmington Vet Center, as well as any 
relevant medical records from the Wilmington 
VA Medical Center since February 2007, and 
associate those records with the claims file.

2.  Attempt to obtain any relevant hospital 
records from the hospital at Camp Zama, Japan 
from August to October 1968.  If VA is unable 
to obtain those records, such should be 
documented in the claims file and the Veteran 
should be so informed.

3.  Following the completion of the above to 
the extent possible, schedule the Veteran for 
a VA psychiatric examination to determine 
whether the Veteran suffers from PTSD as a 
result of military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the claims folder and 
examination of the Veteran, the examiner 
should determine whether the Veteran meets 
the diagnostic criteria for PTSD, and if so 
whether the Veteran's PTSD is related to his 
military service in Vietnam.  The VA examiner 
should explicitly discuss the Veteran's fear 
of hostile military activity as it relates to 
the new regulation, as well as any stressor 
that may be corroborated subsequent to this 
order.  A rationale for all opinions 
expressed should be provided.  

4.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for PTSD.  The RO should 
specifically consider the Veteran's claim for 
service connection for PTSD under the new 
regulation to be codified at 38 C.F.R. § 
3.304(f)(3) that became effective July 13, 
2010.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
REBECCA FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


